Citation Nr: 1816996	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  08-33 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a thoracolumbar spine disorder.

3.  Entitlement to service connection for a right hip disorder.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1979 to June 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In June 2011 and May 2012, the Board remanded the case.  Hearings were held in March 2011 and October 2012 before two Veterans Law Judges (VLJs) D. Chiappetta and K. Gallagher.  In January 2013, the Veteran was asked if he desired another hearing before the third undersigned Board member.  In February 2013, the Veteran responded, indicating that he waived his right to appear at an additional hearing.   In December 2013, the Board denied the claims in a panel decision.

In a Memorandum Decision dated in October 2015, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the Board's decision denying service connection disorders of the neck, low back, and right hip.
In June 2016, he was informed that VLJ D. Chiappetta was no longer available to participate in a decision and he was again afforded an opportunity for another hearing, which he declined.  See Correspondence received June 2016 and Hearing Request received July 2016.  The claims were again remanded by the Board for additional development in September 2016.  As VLJ Gallagher is no longer available to participate in a decision in this case, a panel decision is no longer necessary.  Moreover, as the issue adjudicated herein is fully favorable, there is no prejudice to the Veteran in proceeding with adjudication at this time.  

In September 2017, the Board requested an opinion from a medical specialist at the Veterans Health Administration (VHA).  The November 2017 VHA opinion and December 2017 addendum are of record, and the Veteran was provided with copies of the same and given 60 days to respond.  See 38 C.F.R. § 20.903(a).

The issues of entitlement to service connection for thoracolumbar spine and right hip disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  Should the Veteran desire another hearing before the Board on these issues, he is encouraged to request one through his representative while this case is in remand status.


FINDING OF FACT

The evidence of record shows the Veteran's chronic neck sprain is due to an in-service injury.


CONCLUSION OF LAW

The criteria for service connection for a neck disability are met.  38 U.S.C. §§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

The Veteran has a current diagnosis of a chronic neck sprain, meeting the first element of service connection.  See November 2017 VHA expert opinion ("[the Veteran] has been complaining of neck pain, stiffness and headaches that he feels are related to the neck from the very beginning after the accident of 1980 . . . [t]his has become a chronic problem for this patient . . . it is a soft tissue injury, post traumatic.  His complaints are compatible with this diagnosis.  This is, basically, a chronic neck sprain.")  He was admitted to the hospital during service in November 1980 after he was struck by a car while walking back to ship on the Naval base.  Although there was no definite fracture of the cervical vertebrae noted at the time, the Veteran sustained multiple contusions and abrasions and there was significant pain, swelling and discomfort in both jaws, tenderness in the right and left rotation of the neck, and tooth evulsion, which, per the VHA expert, "was severe enough to produce a whiplash injury to the soft tissues of the neck."  As such, the second element of service connection is also met.

In regard to the third element of service connection, the Board observes that here are numerous medical opinions of record, which contain insufficient rationale and resulted in the Board's requesting a VHA opinion.  The resultant VHA expert opinion related the Veteran's chronic neck sprain to the in-service injury.  Thus, service connection is warranted.


ORDER

Service connection for a chronic neck sprain is granted. 
 



REMAND

Regarding the Veteran's thoracolumbar spine and right hip disabilities, the VHA expert indicated that an opinion could not be rendered without additional medical testing, to include updated x-rays and MRIs.  As such, remand is necessary.  Any updated and missing treatment records should also be obtained on remand, with the Veteran's assistance if needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment notes and associate them with the claims file.

2.  Invite the Veteran to identify any additional medical treatment records regarding his thoracolumbar spine or right hip disorders.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the identified medical records which are not already in the claims folder.  In this regard, the AOJ must comply with the provisions of 38 C.F.R. § 3.159(e).

3.  Obtain any medical records related to the Veteran's claim for Social Security Administration disability benefits.

4.  Then schedule the Veteran for a VA examination to determine the nature and etiology of his thoracolumbar spine and right hip disabilities.  The complete claims file and a copy of this REMAND must be made available to, and reviewed by, the examiner.  The examiner must indicate that the claims file was reviewed.

A complete medical history with regard to each condition should be documented.  All appropriate tests should be conducted, to include (so long as there are no medical contraindications): new x-rays and MRIs of the right hip and thoracolumbar spine.  (See December 2017 VHA addendum opinion).  If such testing cannot be accomplished, please explain why.  Thereafter, the examiner is asked to respond to the following inquiries:

(a)  Please identify ALL lumbar spine and right hip disabilities diagnosed since August 2004 other than scoliosis, to include lumbar spine degenerative joint disease, lumbar strain, right hip arthralgia, and right hip trochanteric bursitis.  If there are no diagnosed disabilities during this period other than fibromyalgia and scoliosis, please provide an extensive rationale for this conclusion in light of the Veteran's subjective complaints and above-cited diagnoses of record.

(b) For EACH disability so identified, please address whether it is at least as likely as not (50 percent or greater probability) such disability:

(i) is related to the Veteran's November 1980 injury and conceded whiplash injury (see November 2017 VHA expert opinion);   

(ii) is proximately due to any of the Veteran's service-connected disabilities (cognitive disorder and depressive disorder; fibromyalgia; headaches; post-traumatic epilepsy; chronic neck sprain; tinnitus; and jaw scar); or

(iii) has been aggravated (worsened) by any of the Veteran's service connected disabilities (cognitive disorder and depressive disorder; fibromyalgia; headaches; post-traumatic epilepsy; chronic neck sprain; tinnitus; and jaw scar).

(c) As to the diagnosed scoliosis (lower and upper dorsal dextroscoliosis, moderate lower lumbar levoscoliosis) noted on 2007 and 2010 x-ray, please address the following:

(1) Does the Veteran's scoliosis constitute a congenital defect or disease?  Generally, for VA purposes, a defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating." 

(2) If the scoliosis is identified as a congenital defect, please opine as to the whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran incurred any superimposed disease or injury on such congenital defect during service, including his in-service whiplash injury.  If the answer to the above question is "yes," please describe the resultant disability.

(3) If the scoliosis is identified as a congenital disease, please opine as to the whether it is at least as likely as not (a 50 percent or greater probability) that such disease was aggravated (worsened) by the Veteran's period of active service, to include as a result of his whiplash injury therein.

A medical analysis and explanation must be included with the opinions.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  Citation to pertinent medical treatise literature is encouraged by not required.

5.  After completing the above development and any other additional development deemed appropriate, readjudicate the issues on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


